Title: To Thomas Jefferson from Antonia Carmichael, 14 October 1795
From: Carmichael, Antonia Reynon
To: Jefferson, Thomas



Monsieur
pres de chester town ce 14 octobre 1795

Etant arrivée depuis quelque’s semaines dans ce pais et ne sachant par quel moyen vous faire passer un livre intitulé la Conquête du Mexique que feu mon mari vous avoit destiné ainsi que quelques papiers a votre adresse. Si les lettres d’Hernand Cortes a Charles Quint ainsi que les gravures vous font plaisir je crois pouvoir vous les procurer. J’ai l’honneur d’Être Monsieur Votre tres humble

veuve carmichael


Je vous prie d’Adresser vos lettres a Mr. Nicholson chester-town.

